Title: To John Adams from Hannah Adams, 16 May 1791
From: Adams, Hannah
To: Adams, John



Sir,
Medfield Massachusets May 16th 1791.

With the most grateful and respectful sentiments, I return my acknowlegments for your valuable present.  The notice of so illustrious a character does me honor.  Your excellent performances afford a source of entertainment and instruction.  I had formed an exalted idea of your Defence of the American Constitution; had seen it highly applauded by the Critical Reviewers; and find it exceed my sanguine expectations. It must be a most interesting object to Americans to contemplate their country advanced to such dignity and importance, as to excell the Republics in antient and modern times: while her example animates France to throw off the fetters of despotism, and assert the rights of mankind.
Although I feel myself, Sir, already too much distinguished by the examples of your generous condescension, I have received; yet emboldened by goodness, and urged by powerful motives, I presume to make another request.  The revolution in France will, I conceive, effect a change in the religious state of that country, which will be important to insert in my View of Religions. I have been unsuccessful in my endeavours to procure intilligence.  Your extensive knowledge, Sir, and acquaintance with the most respectable foreign characters qualify you to give the most authentic account, which, dignified with so illustrious a name, will greatly enhance the value of my book.  I fear I am too presumptious, but flatter myself your generosity will plead my excuse.  Your compliance with my request, if consistent with the more important concerns of your exalted Station, will benefit the public, and lay me under additional obligations.
I am with profound respect / Sir, / Your much obliged and very humble servant,
Hannah Adams